5. Adaptation of a number of instruments to the regulatory procedure with scrutiny, "omnibus" Regulation, Part One (
- Before the vote:
President-in-Office of the Council. - (SL) Permit me this opportunity to convey my satisfaction on behalf of the Council at the good results of the long-term and extensive work on this technical dossier. It was possible to conclude this dossier primarily thanks to the creative cooperation of all three institutions, and I would like to take this opportunity to thank especially the rapporteur, József Szájer, for his cooperation and the work done.
Now that this part of the adjustment has been concluded, both legislative branches, and especially the European Parliament, will be able to exercise control over the executive powers of the Commission in connection with numerous legislative acts in important fields. In conclusion I would also like to see this kind of creative cooperation continue during the coming French Presidency.
rapporteur. - Mr President, as a result of the vote just cast, for the first time Parliament acquires the real right of control and veto over the normative executive acts of the European Commission on an equal footing with the Council.
By adopting the two omnibus packages we take a very big step in eliminating the democratic deficit of the Union. I also want to remind colleagues that our new power of control over the EU executive requires from us more work than before. Parliament has to prepare itself for the new task of the comitology procedure.
I thank the Council, and especially the Slovenian presidency, and the Commission, particularly because they both are giving up important and so far exclusive rights and conceding them to Parliament, and they are both losing exclusive powers. I would also like to thank our colleagues in the respective committees who understand the importance of the new empowerment of the European Parliament. They acted very quickly and flexibly on this dossier. Our vote today will contribute greatly to a better, more democratic and a much more transparent European Union. Thank you for your support.
(Applause)